Case 1:20-cv-00210-MSM-PAS Document 1-2 Filed 05/11/20 Page 1 of 4 PagelD #: 26

EXHIBIT B
Case 1:20-cv-00210-MSM-PAS Document 1-2 Filed 05/11/20 Page 2 of 4 PagelD #: 27

John B. Ennis

Attorney at Law
1200 Reservoir Avenue
Cranston, Rhode Island 02926

Tel. (401) 943-9230 Fax (401) 679-0035
May 1, 2020

Mr. John A. Murphy
City Collector

25 Dorrance Street
Providence, RI 02903

Re: Shawn Tran and Helen Tran 34 Calhoun Avenue
Luis Castillo and TL Equities, LLC 523 Prairie Avenue
Providence Tax Sale May 14, 2020

Dear Mr, Murphy:

I have been advised by numerous taxpayers who received notices of the May 14,
2020 tax sale to be conducted by the City of Providence. In particular, I am writing
on behalf of taxpayers and homeowners Shawn Tran and Helen Tran of 34 Calhoun
Avenue and business owner Luis Castillo and TL Equities, LLC, owners of 523
Prairie Avenue. As you know, the statutorily required notices of sale must be
mailed to the tax payers 90 and 40 days prior to the sale date. Pursuant to R.LG.L
§ 44-9-10, the sale notice, by mail and by advertising, must provide the following
information:

Before the sale, the collector shall give notice of the time and place of sale posted in
two (2) or more public places in the city or town at least three (3) weeks before the
time of the sale, The collector shall also cause to be published in some public
newspaper published in the city or town, if there is one, and if there is no public
newspaper published in the city or town, then in some public newspaper published in
the county, a statement concerning the time and place of sale, the real estate liable
for payment of taxes, and the name of the person against whom the real estate was
assessed, with a list of the parcel or parcels to be offered for sale by the recorded plat
and lot number, or by assessors’ plat and lot number, or by other adequate description.
The newspaper notice giving this full description shall be inserted, once, at least three
(3) weeks prior fo the date of the advertised sale, and thereafter a weekly formal jegal
notice, between the date of original advertisement and the time of sale specified in the
Case 1:20-cv-00210-MSM-PAS Document 1-2 Filed 05/11/20 Page 3 of 4 PagelD #: 28

notice, shall be inserted, stating that the collector will sell at public auction the real
estate advertised, The subsequent formal legal notice shall include reference to the
original advertisement, which gave a full description. Whenever an advertised tax sale
is continued or postponed, a formal legal notice giving the new date shall be inserted.
at least one week prior to the new date. Any notice of sale shall inform any party
entitled to notice of its right of redemption and shall explain to such party the manner
in which said right shall be exercised and inform said party of the penalties and
forfeiture that may occur if the right of redemption is not exercised. (emphasis added).

This statute specifically requires the actual place of the public sale to be provided
in the advertisement and in the Notice to the Taxpayer. This statute thus sets forth
the constitutionally required notice provisions for the Tax Collector to sell the
property. R.I.G.L. §44-9-8 makes it clear that the sale for unpaid taxes can only
occur at the time and place appointed for the sale:

If the taxes are not paid, the collector shall, at the time and place appointed for the
sale, sell by public auction for the amount of the taxes, assessments, rates, liens,
interest, and necessary intervening charges, the smallest undivided part of the land
which will bring the amount, but not less than one percent (1%), or the whole for the
amount if no person offers to take an undivided part. (emphasis added).

RI.G.L. § 44-9-7 clearly mandates that the sale may occur only in the manner
directed:

The collector may advertise and take, or sell any real estate liable for taxes in the
manner directed. (emphasis added)

My clients have become aware and are significantly concerned that due to the
pandemic and the Governor’s Executive Order that there will be no public auction
at the City Council Chambers as advertised. Instead, we understand that there will
be an online bidding process with no public auction at the Council Chambers in
contravention of the Tax Sale statute. Instead an online bidding process will occur
through an online bidding platform, not available to the public. This private entity,
CivicSource will conduct an online auction privately and without any ability for
public presence.

Thus you are conducting a purported sale, which is neither a public auction and
which is not being held in the City Council Chambers as advertised and noticed,
contrary to law. My clients and ail taxpayers will not be able to pay their taxes at
the City Hall to avoid the sale. In the past taxpayers have paid their taxes by bank
Case 1:20-cv-00210-MSM-PAS Document 1-2 Filed 05/11/20 Page 4 of 4 PagelD #: 29

check on the day of the public sale to avoid the loss of their property. That option
does not exist for them anymore due to the closing of the City Hall.

This “sale process” violates state law, in allowing a private “platform” conduct a
sale with no visual oversight at the City Council Chambers advertised. This sale is
unconstitutional and violates due process of law, by allowing a private entity to sell
property, silently and unobserved by the public.

Please confirm in writing by May 6, 2020. IfI do not receive a response from you
that this “sale” will be adjourned to a later day for a public sale in the City Council
Chambers, I will seek injunctive relief in the United States District Court for the
District of Rhode Island to enjoin this unconstitutional action.

Sincerely,
MW eyo
John B. Ennis

CC: Jeffrey Dana, Esq.
Council President Sabina Matos
Council Finance Chairman John J. Igliozzi
